A rehearing was granted in this case on the petition of the insurance company. The question which we desired to reconsider was, principally, the question of prematurity of the action as to the installments that were not due on the day on which the suit was filed — the 16th of September, 1931. We had no doubt that the judgment which we had rendered was correct in all other respects; but, as we did not state the point on which we wished to hear the parties anew, we heard arguments on all of the points made by the insurance company. After further *Page 1062 
consideration of the matter, we do not find any error in the decree heretofore rendered.
The defendant's plea of prematurity, as to all but the installments that were past due on the day the suit was filed, appears to be supported by some decisions; but that is a matter of no importance, because the decree which we have rendered reserves all of the defendant's rights in that respect, and merely disposes finally of the other pleas, which would otherwise be applicable to future installments.
The decree heretofore rendered in this case by this court is now reinstated and made final.